DETAILED ACTION
This FINAL action is in response to Application No. 17/354,178 originally filed 06/22/2021. The amendment presented on 08/15/2022 which provides amendments to claims 1, 2, 6-9, 11, 13-17, 19, 22-25, 27, 29 and 30 is hereby acknowledged.
Currently Claims 1-31 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 112 2nd Paragraph
The claims were previously rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Office notes that the subject matter from each allowable claim was needed in order for the claim to be allowable. The Office notes that prior art read on these features as will be presented in the action below.
Applicant's arguments with respect to claims 16-18 have been fully considered but they are not persuasive. The features of “wherein each of the current control integrated circuits comprises a column input stage to which the column signal is input, row input stages to which the row signals are input, respectively, driving current controllers configured to receive the column signal in common and connected to the row input stages, respectively, and control stages connected to the driving current controllers, respectively.” are still taught by Vahid in view of Zhai. More specifically, at least paragraphs [0101] and [0115] of Vahid teach the first portion of previous claim 19 now incorporated into Claim 16. The Office notes that all of Claim 19 was required to be incorporated into the independent claim 16 for the claim to be allowable. 
Therefore, upon review The Applicants arguments are not found persuasive and the rejections currently maintained.
Claim Interpretation
With respect to the claim interpretation under 35 USC 112(f) The Office respectfully disagrees. For a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function. It is important to remember that there are no absolutes in the determination of terms used as a substitute for "means" that serve as generic placeholders. The examiner must carefully consider the term in light of the specification and the commonly accepted meaning in the technological art. Every application will turn on its own facts. The USPTO must apply 35 U.S.C. 112(f) in appropriate cases, and give claims their broadest reasonable interpretation (BRI), in light of and consistent with the written description of the invention in the application. In determining the BRI, examiners should establish the meaning of each claim term consistent with the specification as it would be interpreted by one of ordinary skill in the art, including identifying and construing functional claim limitations. If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. 112(f). Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution. To determine whether a word, term, or phrase coupled with a function denotes structure, examiners may check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and/or (3) the prior art provides evidence that the term is an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts. See MPEP 2181.
	The limitations in question recite, “a channel detector,” “feedback signal provider,” “monitor signal provider,” “conversion circuit,” and “channel current controller”. The MPEP states in 2181 that the presumption that 35 U.S.C. 112(f) applies is overcome when the limitation further includes the structure, material or acts necessary to perform the recited function. "Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure." See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) The terms “detector”, “provider”, “circuit”, and “controller” are being used here as generic placeholders for the term “means” and would not be recognized by one of ordinary skill in the art, in this context, as being sufficiently definite structure for performing the claimed function without having to resort to looking to the specification for an understanding for how that function is performed. In the case of Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332, the court found that the recitation of "aesthetic correction circuitry" was sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6 because the term “circuit”, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art. In the instant application, as noted above, the claim limitations lack sufficient description of the circuit that performs the function in the claim. The mere fact that the specification shows a circuit diagram will not avoid a 112(f) interpretation unless sufficient structure or acts for performing the function are additionally recited in the claim. 
	Therefore the 112(f) interpretation of the noted claim language above will be maintained.
Double Patenting
Applicant’s arguments are not found persuasive. The Office notes the incorporated features into claim 1 are similar features of claim in the copending application. Therefore this rejection will be maintained.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-41 of copending Application No. 17/354,148 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims are identical. In other words, the scope of the aforementioned claims are encompassed by the co-pending claims and vice versa. As an example, see the following claims below:
Instant Application 17/354,178
Co-Pending Application 17/354,148
1. A backlight apparatus for a display comprising:

a backlight panel comprising light-emitting diode (LED) channels having a matrix
structure forming a frame and divided into a plurality of control units;

a column driver configured to distributively provide a column signal for each of subframes time-divided from one frame period with respect to each of the LED channels and to provide the column signals to columns of the frame in a horizontal period unit of the subframe, wherein the column signal is generated to have brightness determined by a number of subframes, the subframes being are included in the one frame period and turned on;

a row driver configured to provide row signals to rows of the frame for each subframe and to sequentially provide the row signals in the horizontal period for each subframe; and


current control integrated circuits disposed in the backlight panel in a way to correspond to the control units, respectively, and each configured to receive the column signal and the row signals corresponding to the LED channels of the control unit and to control emission of the LED channels of the control unit,

wherein each of the current control integrated circuits is configured to: generate sampling voltages by sequentially sampling the column signal provided in the horizontal period unit by using the row signals for each subframe, and

control an emission of the LED channels and maintain a brightness of the LED channels of the control unit by using the sampling voltages,




 the current control integrated circuit further comprises a feedback input configured to provide a feedback signal and a feedback signal provider connected to the feedback input.
1. A backlight apparatus for a display comprising:

a backlight panel comprising light-emitting diode (LED) channels having a matrix
structure and divided into a plurality of control units;

a column driver configured to provide, in a horizontal period unit of one frame, column signals corresponding to columns of the LED channels;









a row driver configured to provide, in a frame unit, row signals corresponding to rows of the LED channels and to sequentially provide the row signals in the horizontal period included in the frame; and

current control integrated circuits disposed in the backlight panel in a way to correspond to the control units, respectively, and each configured to receive the column signal and the row signals corresponding to LED channels of the control unit and to control emission of the LED channels of the control unit,


wherein each of the current control integrated circuits generates sampling voltages by sequentially sampling the column signal for each horizontal period by using the row signals, and



controls an emission of LED channels of each control unit and a maintenance of brightness of the LED channels by using the sampling voltages.


Claim 6
6. The backlight apparatus of claim 3, wherein: the current control integrated circuit further comprises a feedback stage configured to provide a feedback signal and a feedback signal provider connected to the feedback stage, each of the driving current controllers comprises a channel detector configured to provide a first detection signal by detecting a voltage between the control stage and a ground, and the feedback signal provider controls the feedback signal of the feedback stage in response to each of the first detection signals of the driving current controllers.


	Claim 2-31 of 17/354,178 corresponds in scope to Claim 2-41 of 17/354,148.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahid Far et al. U.S. Patent Application Publication No. 2018/0247586 A1 hereinafter Vahid in view of Zhai et al. U.S. Patent Application No. 2021/0065655 A1 hereinafter Zhai and further in view of Xie et al. U.S. Patent Application Publication No. 2019/0045591 A1 hereinafter Xie.

Consider Claim 1:
	Vahid discloses a backlight apparatus for a display comprising: (Vahid, See Abstract.)
	a backlight panel comprising light-emitting diode (LED) channels having a matrix structure forming a frame and divided into a plurality of control units; (Vahid, [0051], “FIG. 1A is a block diagram of a hybrid micro-driver display architecture 1700, according to an embodiment. In one embodiment, the hybrid μDriver display architecture 1700 includes a data driver (V.sub.data) 1702, row driver (V.sub.select) 1704 inputs to control the display, as well as power (V.sub.dd) 1706, and ground (V.sub.ss) inputs 1707. A μDriver integrated circuit (IC) 1710 and one or more display elements 1715 (e.g., μLEDs 1715) are placed on a TFT backplane 1708 including switching transistors and capacitors to supply data to the μDriver IC 1710.”)
	a column driver configured to distributively provide a column signal for each of subframes time-divided from one frame period with respect to each of the LED channels and to provide the column signals to columns of the frame in a horizontal period unit of the subframe, (Vahid, [0125], [0058], “In one embodiment, the data driver 1804B supplies pixel data values before the lighting elements are signaled for emission by the emission driver 1808. The pixel data values are stored in capacitors selected by the row driver 1806. After each line has been programmed with data, the emission driver 1808 is responsible for sending the input to cause the illumination of the lighting elements for a pixel. In the illustrated display architecture, the data driver 1804B controls the grey levels of the pixels and the emission driver 1808 controls the brightness.”)
	a row driver configured to provide row signals to rows of the frame for each subframe and to sequentially provide the row signals in the horizontal period for each subframe; and (Vahid, [0125], [0051], “FIG. 1A is a block diagram of a hybrid micro-driver display architecture 1700, according to an embodiment. In one embodiment, the hybrid μDriver display architecture 1700 includes a data driver (V.sub.data) 1702, row driver (V.sub.select) 1704 inputs to control the display, as well as power (V.sub.dd) 1706, and ground (V.sub.ss) inputs 1707. A μDriver integrated circuit (IC) 1710 and one or more display elements 1715 (e.g., μLEDs 1715) are placed on a TFT backplane 1708 including switching transistors and capacitors to supply data to the μDriver IC 1710.”)
	current control integrated circuits disposed in the backlight panel in a way to correspond to the control units, respectively, and each configured to receive the column signal and the row signals corresponding to the LED channels of the control unit and to control emission of the LED channels of the control unit, (Vahid, [0052], “The μDriver IC 1710 includes drive transistors for the one or more μLEDs 1715 and can be fabricated separately from the TFT backplane 1708 in a crystalline Silicon wafer. The μDriver IC 1710 can be placed directly onto any active or passive TFT backplane and can interface with any type of LED, including organic LEDs (OLED). The μDriver IC 1710 can include a combination of any of the available MOS types required for implementing the driver (such as CMOS, all NMOS or all PMOS).”)
	wherein each of the current control integrated circuits is configured to: generate sampling voltages by sequentially sampling the column signal provided in the horizontal period unit by using the row signals for each subframe, and (Vahid, [0064], [0066], [0080], [0082], [0090], [0092], [0098], [0066], “An exemplary drive cycle for the PWM drive circuitry 160 (e.g., PWM LED, PWM OLED) is as follows. Upon assertion of a scan input (e.g., scan 101, scan 103, . . . scan N) to the sample and hold circuitry 170, an input data voltage of a data signal 102 is applied to a scan transistor and a data storage capacitor samples a selected data signal and holds a value for the data signal. A voltage to current conversion occurs in which a transistor of the select circuitry 104 generates a current. A current flows through a coupled transistor in a row of the select circuitry and becomes an output value of the select circuitry.”)
	control a maintenance of emission and brightness of the LED channels of the control unit by using the sampling voltages. (Vahid, [0060], “The refresh and timing controller 1924 can address each LED device individually, to enable asynchronous or adaptively synchronous display updates. In one embodiment, an emission controller 1926 can couple with the μDriver/LED substrate 1930 to control the brightness of LEDs, for example, via manipulation of emission control inputs. In one embodiment the emission controller 1926 can couple with one or more optical sensors to allow adaptive adjustment of emission pulse length based on ambient light conditions. In one embodiment the emission controller 1926 can adjust display brightness via manipulation of reference voltages supplied to the μDrivers.”)
	Vahid however does not specify wherein the column signal is generated to have brightness determined by a number of subframes, the subframes being are included in the one frame period and turned on. 
	Zhai however teaches that it was a technique known by those having ordinary skill in the art that the column signal is generated to have brightness determined by a number of subframes, the subframes being are included in the one frame period and turned on. (Zhai, [0039], “In some embodiments, for example, for simple PWM modulation, the light-emitting time of each sub-frame is fixed, and the display brightness is determined by the number of sub-frames that need to emit light. In order to realize the display of various degrees of gray-scale brightness, sub-frames need to be set. In the embodiment of the present disclosure, the display brightness of each sub-frame image is not only determined by the light-emitting time, but also can be further refined and adjusted through the data voltage after the light-emitting time is fixed, which means that different from simple PWM modulation where only display brightness being lit on and display brightness being off states are configured for each sub-frame image, in the embodiment of the present disclosure, various levels of display brightness including display brightness being off and display brightness being lit on with different data voltage are configured for each sub-frame image. Therefore, according to the present disclosure accurate display of the low gray scale brightness by adjusting the light-emitting time and data voltage together. Moreover, since various levels of display brightness can be realized in each sub-frame in the embodiment of the present disclosure, the brightness of each gray scale can be displayed with fewer sub-frames.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to generate display data based on brightness based on the number of subframes as this was a technique known in view of Zhai according to the present disclosure accurate display of the low gray scale brightness by adjusting the light-emitting time and data voltage together. Moreover, since various levels of display brightness can be realized in each sub-frame in the embodiment of the present disclosure, the brightness of each gray scale can be displayed with fewer sub-frames. (Zhai, [0039])
	Vahid in view of Zhai however does not disclose the current control integrated circuit farther comprises a feedback signal configured to provide a feedback signal and a feedback signal provider connected to the feedback input.
	Xie however teaches that it was technique known in the art to provide a current control integrated circuit that farther comprises a feedback signal configured to provide a feedback signal and a feedback signal provider connected to the feedback input. (Xie, [0069-0070], [0070], “Headroom feedback loop 1300 provides an output voltage (e.g., the minimum residual sampled voltage) that may be combined (e.g., differenced), at 1304, with a feedforward reference voltage. The feedforward reference voltage may be based on the known switching pattern and LED current of each LED, from circuitry 1310. The combination of the headroom feedback loop voltage with the feedforward reference voltage can then be combined, at 1306, with a predetermined reference voltage Vref to provide a control input to a DC/DC voltage regulation loop and DC power train 1308 that generates the desired source voltage for string(s) 600. A DC feedback voltage can be provided, at 1302, to help ensure that Vsource matches the desired voltage provided to DC/DC voltage regulation loop and DC power train 1308.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide feedback signal and circuit as this was a technique known in view of Xie and would have been utilized for the purpose to help ensure that Vsource matches the desired voltage provided to DC/DC voltage regulation loop and DC power train. (Xie, [0070])
Consider Claim 2:
	Vahid in view of Zhai in view of Xie disclose the backlight apparatus of claim 1, further comprising a gamma voltage supplier configured to provide a gamma voltage having a preset level, wherein the row driver provides the row signals so that each of the row signals has a preset pulse width, the column driver provides each of the LED channels with the column signal, which has a level corresponding to the gamma voltage in order to represent brightness corresponding to external data and which is distributed for each subframe, and the LED channels are controlled to achieve brightness of one frame in a way that subframes turned on or off within the one frame are distributed with respect to remaining brightness except a turn-on and off of all the subframes. (Zhai, [0089], “a data generating device 02 configured to determine there are N sub-frame images to be generated in the frame image to be displayed according to the number of sub-frames N in one frame in a preset PWM framework; configure a light-emitting time for each of the N sub-frame images to be generated, where N is a positive integer greater than 1; and generate N sub-frame images from the frame image to be displayed according to the light-emitting time configured for the each of the N sub-frame images to be generated; where the light-emitting brightness corresponding to each sub-pixel in each of N sub-frame images is determined by the display brightness corresponding to each sub-pixel in the frame image to be displayed and the light-emitting time configured for the each of the N sub-frame images, and the light-emitting brightness corresponding to the each sub-pixel belongs to a preset light-emitting range that is greater than or equal to the minimum light-emitting brightness of the sub-pixel and less than or equal to the maximum light-emitting brightness of the sub-pixel;”)
Consider Claim 3:
	Vahid in view of Zhai in view of Xie discloses the backlight apparatus of claim 1, wherein: each of the current control integrated circuits comprises a column input stage to which the column signal is input, row input stages to which the row signals are input, respectively, (Vahid, [0063], “FIG. 2 is a block diagram of a hybrid micro-driver display architecture 100, according to one embodiment. In one embodiment, the hybrid μDriver display architecture 100 includes a backplane 110 and a micro-driver 120. The backplane 100 includes sample and hold circuitry 170 and select circuitry 104 (e.g., select logic, multiplexer) for selecting input data signals 102 (e.g., data signals 106, 108, . . . N) and generating output signals at output node 121 that have been multiplexed in a current domain with multiple rows (row 0, row 1, . . . row N) of the circuitry 170 and select circuitry 104 to generate the multiplexed output signals at output node 121.”)
	driving current controllers configured to receive the column signal in common and connected to the row input stages, respectively, and control stages connected to the driving current controllers, respectively, and (Vahid, [0070], [0065], “The drive circuitry 160 couples to display circuitry 130 having display elements (e.g., LEDs, OLEDs) and drives current to rows (e.g., row 131, row 141, row N) of standard LED, organic LED, or any other type of current driven light emitting devices. Each row of the display circuitry 130 corresponds to a row of the circuitry 170 and select circuitry 104.”)
	each of the driving current controllers generates the sampling voltage by sampling the column signal corresponding to the horizontal period for each subframe by using the row signal and controls the driving current of the LED channel connected to the control stage by using the sampling voltage. (Vahid, [0064], “In one embodiment, the select circuitry 104 selects a data signal 106 from row 0 by enabling the scan transistor 111 with scan 101 signal to pass the data signal 106 to the data storage capacitor CS 0, which samples the data signal 106 and holds a value for the data signal 106. A voltage to current conversion occurs in which transistor 112 generates a current. A current flows through transistor 113 and becomes an output value of the select circuitry 104 if the transistors 112 and 113 are both enabled (e.g., enabled to have conductive channels).”)
Consider Claim 4:
	Vahid in view of Zhai in view of Xie discloses the backlight apparatus of claim 3, wherein each of the driving current controllers controls the driving current between a ground and the LED channel corresponding to a low side of the LED channel by using the sampling voltage. (Vahid, [0053], “In this figure, and in the figures to follow, each illustrated LED device (e.g., μLED 1715) may represent a single LED device, or may represent multiple LED devices arranged in series, in parallel, or a combination of series and parallel. The LED devices can couple to a common ground or may each have a separate ground connection. The exemplary hybrid micro-driver display architecture 1700 illustrated shows three control inputs and six LED outputs, but embodiments are not so limited. A single μDriver IC 1710 can control multiple lighting emitting devices, where each lighting device has a separate analog input into the μDriver IC 1710.”)

Claim Rejections - 35 USC § 103
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahid Far et al. U.S. Patent Application Publication No. 2018/0247586 A1 hereinafter Vahid and further in view of Zhai et al. U.S. Patent Application No. 2021/0065655 A1 hereinafter Zhai.
Consider Claim 16:
	Vahid discloses a backlight apparatus for a display comprising: (Vahid, See Abstract.)
	a backlight panel comprising light-emitting diode (LED) channels having a matrix structure forming a frame and divided into a plurality of control units; (Vahid, [0051], “FIG. 1A is a block diagram of a hybrid micro-driver display architecture 1700, according to an embodiment. In one embodiment, the hybrid μDriver display architecture 1700 includes a data driver (V.sub.data) 1702, row driver (V.sub.select) 1704 inputs to control the display, as well as power (V.sub.dd) 1706, and ground (V.sub.ss) inputs 1707. A μDriver integrated circuit (IC) 1710 and one or more display elements 1715 (e.g., μLEDs 1715) are placed on a TFT backplane 1708 including switching transistors and capacitors to supply data to the μDriver IC 1710.”)
	a column driver configured to distributively provide a column signal for each of subframes time-divided from one frame period with respect to each of the LED channels and to provide column signals to columns of the frame in a horizontal period unit of the subframe, (Vahid, [0125], [0058], “In one embodiment, the data driver 1804B supplies pixel data values before the lighting elements are signaled for emission by the emission driver 1808. The pixel data values are stored in capacitors selected by the row driver 1806. After each line has been programmed with data, the emission driver 1808 is responsible for sending the input to cause the illumination of the lighting elements for a pixel. In the illustrated display architecture, the data driver 1804B controls the grey levels of the pixels and the emission driver 1808 controls the brightness.”)
	a row driver configured to provide row signals to rows of the frame for each subframe and to sequentially provide the row signals in the horizontal period for each subframe; and (Vahid, [0125], [0051], “FIG. 1A is a block diagram of a hybrid micro-driver display architecture 1700, according to an embodiment. In one embodiment, the hybrid μDriver display architecture 1700 includes a data driver (V.sub.data) 1702, row driver (V.sub.select) 1704 inputs to control the display, as well as power (V.sub.dd) 1706, and ground (V.sub.ss) inputs 1707. A μDriver integrated circuit (IC) 1710 and one or more display elements 1715 (e.g., μLEDs 1715) are placed on a TFT backplane 1708 including switching transistors and capacitors to supply data to the μDriver IC 1710.”)
	current control integrated circuits disposed in the backlight panel in a way to correspond to the control units, respectively, and each configured to receive the column signal and the row signals corresponding to the LED channels of the control unit and to control emission of the LED channels of the control unit, (Vahid, [0052], “The μDriver IC 1710 includes drive transistors for the one or more μLEDs 1715 and can be fabricated separately from the TFT backplane 1708 in a crystalline Silicon wafer. The μDriver IC 1710 can be placed directly onto any active or passive TFT backplane and can interface with any type of LED, including organic LEDs (OLED). The μDriver IC 1710 can include a combination of any of the available MOS types required for implementing the driver (such as CMOS, all NMOS or all PMOS).”)
	wherein each of the current control integrated circuits generates sampling voltages by sequentially sampling the column signal provided in the horizontal period unit by using the row signals for each subframe, and (Vahid, [0064], [0066], [0080], [0082], [0090], [0092], [0098], [0066], “An exemplary drive cycle for the PWM drive circuitry 160 (e.g., PWM LED, PWM OLED) is as follows. Upon assertion of a scan input (e.g., scan 101, scan 103, . . . scan N) to the sample and hold circuitry 170, an input data voltage of a data signal 102 is applied to a scan transistor and a data storage capacitor samples a selected data signal and holds a value for the data signal. A voltage to current conversion occurs in which a transistor of the select circuitry 104 generates a current. A current flows through a coupled transistor in a row of the select circuitry and becomes an output value of the select circuitry.”)
	controls an emission of LED channels of each control unit and maintains a brightness of the LED channels by using the sampling voltages, and (Vahid, [0060], “The refresh and timing controller 1924 can address each LED device individually, to enable asynchronous or adaptively synchronous display updates. In one embodiment, an emission controller 1926 can couple with the μDriver/LED substrate 1930 to control the brightness of LEDs, for example, via manipulation of emission control inputs. In one embodiment the emission controller 1926 can couple with one or more optical sensors to allow adaptive adjustment of emission pulse length based on ambient light conditions. In one embodiment the emission controller 1926 can adjust display brightness via manipulation of reference voltages supplied to the μDrivers.”)
	wherein each of the current control integrated circuits comprises a column input stage to which the column signal is input, row input stages to which the row signals are input, respectively, driving current controllers configured to receive the column signal in common and connected to the row input stages, respectively, and control stages connected to the driving current controllers, respectively. (Vahid, [0101], “FIG. 6 is a block diagram of a hybrid micro-driver display architecture 500, according to one embodiment. In one embodiment, the hybrid μDriver display architecture 500 includes similar components and functionality as discussed in conjunction with display architectures 300 and 400 except that the LED devices each have a switches. The display architecture 500 includes the backplane 510 and a micro-driver 520. The backplane 510 includes sample and hold circuitry 570 and select circuitry 504 (e.g., select logic, multiplexer) for selecting input data signals 502 (e.g., data signals 506, 508) and generating output signals at output node 521 that have been multiplexed in a current domain with multiple rows (row 0, row 1) of the circuitry 570 and select circuitry 504 to generate the multiplexed output signals at output node 521. In one example, row 0 of sample and hold circuitry includes a data scan transistor 511 and a data storage capacitor CS 0 while row 0 of select circuitry includes a transistor 512 and a transistor 513. In a similar manner, row 1 of circuitry 570 includes a data scan transistor 514 and a data storage capacitor CS 1 while select circuitry 504 includes a transistor 515 and a transistor 516.”)
	Vahid however does not specify wherein brightness ranges represented by the column signal are divided into a first brightness range and a second brightness range, the column signal having the first brightness range is generated to have brightness determined by a number of subframes, the subframes being included in the one frame period and turned on, and the column signal having the second brightness range is generated to represent brightness depending on amplitude.
	Zhai however teaches that it was a technique known by those having ordinary skill in the art that the column signal is generated to have wherein brightness ranges represented by the column signal are divided into a first brightness range and a second brightness range, the column signal having the first brightness range is generated to have brightness determined by a number of subframes, the subframes being included in the one frame period and turned on, and (Zhai, [0039], [0036], “where the light-emitting brightness corresponding to each sub-pixel in each of N sub-frame images is determined by the display brightness corresponding to each sub-pixel in the frame image to be displayed and the light-emitting time configured for the each of the N sub-frame images, and the light-emitting brightness corresponding to the each sub-pixel belongs to a preset brightness range that is greater than or equal to the minimum light-emitting brightness of the sub-pixel and less than or equal to the maximum light-emitting brightness of the sub-pixel; and”)
	the column signal having the second brightness range is generated to represent brightness depending on amplitude. (Zhai, [0011], [0047], “In practical application, the gray scale represents different levels of brightness from the darkest to the brightest. The more levels, the finer the image effect can be presented. The minimum gray scale value of the display panel is 0, and the maximum gray scale value is generally 31, 63, 127 or 255. In one or more embodiments, the gray scale value G and the brightness value L are distributed in the gamma curve as shown in FIG. 3. The relationship between the gray scale value G and the brightness value L is: L=γ(G), and generally γ(G)□GStd, where Std=2.0, 2.2 or 2.4.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to generate display data based on brightness based on the number of subframes as this was a technique known in view of Zhai according to the present disclosure accurate display of the low gray scale brightness by adjusting the light-emitting time and data voltage together. Moreover, since various levels of display brightness can be realized in each sub-frame in the embodiment of the present disclosure, the brightness of each gray scale can be displayed with fewer sub-frames. (Zhai, [0039])

Consider Claim 17:
	Vahid in view of Zhai discloses the backlight apparatus of claim 16, further comprising a gamma voltage supplier configured to provide a gamma voltage, wherein the row driver provides the row signals so that each of the row signals has a preset pulse width, the column driver provides each of the LED channels with the column signal, which has a level corresponding to the gamma voltage in order to represent brightness corresponding to external data and which is distributed for each subframe, (Zhai, [0038], [0118], [0089], “a data generating device 02 configured to determine there are N sub-frame images to be generated in the frame image to be displayed according to the number of sub-frames N in one frame in a preset PWM framework; configure a light-emitting time for each of the N sub-frame images to be generated, where N is a positive integer greater than 1; and generate N sub-frame images from the frame image to be displayed according to the light-emitting time configured for the each of the N sub-frame images to be generated; where the light-emitting brightness corresponding to each sub-pixel in each of N sub-frame images is determined by the display brightness corresponding to each sub-pixel in the frame image to be displayed and the light-emitting time configured for the each of the N sub-frame images, and the light-emitting brightness corresponding to the each sub-pixel belongs to a preset light-emitting range that is greater than or equal to the minimum light-emitting brightness of the sub-pixel and less than or equal to the maximum light-emitting brightness of the sub-pixel;”)
	wherein with respect to the first brightness range, the column signal is generated to have brightness having a level corresponding to the preset gamma voltage and determined by a number of subframes, the subframes being included in the one frame period and turned on, and with respect to the second brightness range, the column signal is generated to have a level corresponding to the gamma voltage corresponding to brightness of the data and to be distributed to subframes included in the one frame period, and the LED channels are controlled to achieve brightness of one frame in a way that subframes turned on or off within the one frame are distributed with respect to remaining brightness except a turn-on and off of all the subframes. (Zhai, [0039], “In some embodiments, for example, for simple PWM modulation, the light-emitting time of each sub-frame is fixed, and the display brightness is determined by the number of sub-frames that need to emit light. In order to realize the display of various degrees of gray-scale brightness, sub-frames need to be set. In the embodiment of the present disclosure, the display brightness of each sub-frame image is not only determined by the light-emitting time, but also can be further refined and adjusted through the data voltage after the light-emitting time is fixed, which means that different from simple PWM modulation where only display brightness being lit on and display brightness being off states are configured for each sub-frame image, in the embodiment of the present disclosure, various levels of display brightness including display brightness being off and display brightness being lit on with different data voltage are configured for each sub-frame image. Therefore, according to the present disclosure accurate display of the low gray scale brightness by adjusting the light-emitting time and data voltage together. Moreover, since various levels of display brightness can be realized in each sub-frame in the embodiment of the present disclosure, the brightness of each gray scale can be displayed with fewer sub-frames.”)

Consider Claim 18:
	Vahid in view of Zhai discloses the backlight apparatus of claim 17, wherein: the first brightness range has brightness lower than preset reference brightness, and the second brightness range has brightness equal to or higher than the reference brightness. (Zhai, [0049], “In one or more embodiments, for the PWM modulation, N is at least 2 and generally greater than 10. However, the larger N is, the more times data needs to be written in one frame time, thus the greater the power consumption is, and the higher the process requirements of the display panel are. The driving method provided in the embodiment of the present disclosure can be realized with fewer sub-frames because of the pulse width and voltage hybrid modulation. In one or more embodiments of the present disclosure, the smaller the number of sub-frames is, the lower the precision of the display brightness is, and the lower the power consumption of the display panel is; the larger the number of sub-frames is, the higher the precision of the display brightness is, and the higher the power consumption of the display panel is. Therefore, after considering the two cases, in the driving method provided in the embodiment of the present disclosure, 4≤N≤6 is selected, so that fewer sub-frames can be adopted while the low gray scale brightness is accurately controlled. Of course, in other embodiments, N can also be set to other integers greater than 6 or less than 4, which is not limited here.”)
Allowable Subject Matter
Claims 5-14 and 19-30 would be allowable if rewritten into the independent claims and overcome the double patent rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626